—Order entered August 21, 1944, unanimously modified by striking from defendants’ demand for a bill of particulars the following items: 11, 14, 19, 23, 24, 25, 26,_ 27, 28, 29, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 42, 44, 45, 46, 47, 48, '49 and 51, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. The bill of particulars shall be served within twenty days after service of a copy of order with notice of entry thereof. No opinion. Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.